ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the AFCP 2.0 request and amendments filed 14 January 2022 for the application filed 25 March 2020 which is a continuation of application 15/484,646 now US Patent 10,625,849 filed 11 April 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 14 January 2022, with respect to claims 1-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a first shock strut having a first end, a second end, and a first shock strut fluid compression chamber; a truck lever pivotally coupled to the second end of the first shock strut; and a second shock strut disposed between the second end of the first shock strut and the truck lever, where the second shock strut has a first end, a second end, and a second shock strut fluid compression chamber, wherein: the second shock strut fluid compression chamber and the first shock strut compression chamber are isolated from each other by a bulkhead such that the first shock strut fluid compression chamber and the second shock strut fluid compression chamber are serially located on opposite sides of the bulkhead, and the first end of the second shock strut is coupled to the second end of the first shock strut and the second end of the second shock strut is coupled to the truck lever” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-10 depend from claim 1 and are therefore also found allowable.
Regarding Claim 11, the prior art of record fails to disclose or teach “a first shock strut having a first end, a second end, and a first shock strut fluid compression chamber; a truck lever pivotally coupled to the second end of the first shock strut; and a second shock strut disposed between the second end of the first shock strut and the truck lever, where the second shock strut has a first end, a second end, and a second shock strut fluid compression chamber, wherein: the second shock strut fluid compression chamber and the first shock strut compression chamber are isolated from each other by a bulkhead such that the first shock strut fluid compression chamber and the second shock strut fluid compression chamber are serially located on opposite sides of the bulkhead, and the first end of the second shock strut is coupled to the second end of the first shock strut and the second end of the second shock strut is coupled to the truck lever” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 11 is neither anticipated nor made obvious by the prior art of record.  Claims 12-17 depend from claim 11 and are therefore also found allowable.
Regarding Claim 18, the prior art of record fails to disclose or teach “extending a first shock strut and a second shock strut along respective extension axes, wherein the second shock strut is pivotally coupled to the first shock strut so that the first shock strut and second shock strut and the respective extension axes are serially arranged relative to one another and a fluid compression chamber of the first shock strut is serially arranged relative to and isolated from a fluid compression chamber of the second shock strut; and pivoting a truck lever relative to the first shock strut as the first shock strut and the second shock strut serially extend along the respective extension axis, where the truck lever is coupled to both the first shock strut and the second shock strut” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 18 is neither anticipated nor made obvious by the prior art of record.  Claims 19-20 depend from claim 18 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644